DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.

Status of Claims
Claims 1-20 are pending.  Claims 11 has been amended.  

Response to Arguments
Applicant’s arguments filed 11/08/2021, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over YOO WO2018093022 in view of Jenwatanavet US 9236756.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claims 11, 14-16 and 19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YOO WO2018093022 in view of Jenwatanavet US 9236756.

Regarding claim 11, YOO teaches:
A system for charging a plurality of electronic devices, comprising: 
a first device charging station including a first body defined by an upstream interface side and a downstream interface side both having matching predefined facial profiles (Fig 2 # 210 and Fig 4 #220 arrows are the upstream and downstream sides having matching predefined facial profiles), 
a first power connector socket receptive to a power cable (Fig 8 #210 having a socket receptive to cable on 110), and 
a first pass-through power connector plug in axial alignment with the first power connector socket (Fig 8 #110 with plug in alignment to be plugged into 210), 
the first pass-through power connector plug being electrically connected to the first power connector socket across a first pass-through interconnect (Fig 8 first pass-through power connector plug being electrically connected to the first power connector socket and Fig 4 a first pass-through interconnect where 233 and 221 interconnect), 
the first device charging station including a first tap connected to the first pass-through interconnect and a first charging circuit with a power signal input connected to the first tap (Fig 4 connection are taped to send an receives power and charging circuit 322 receives power); and 
 Fig 4 #220 duplicated), 
a second power connector socket receptive the first pass-through power connector plug of the first device charging station, and a second pass-through power connector plug in axial alignment with the second power connector socket (Fig 4 #220 duplicated and circuit in axial alignment to receive power), 
the second pass-through power connector plug being electrically connected to the second power connector socket across a second pass-through interconnect (Fig 4 #220 duplicated wherein second power connector socket across a second pass-through interconnect), 
the second device charging station including a second tap connected to the second pass-through interconnect and a second charging circuit with a power signal input connected to the second tap (Fig 4 #220, 322, 221 and 223 duplicated wherein the second device charging station including a second tap connected to the second pass-through interconnect and a second charging circuit with a power signal input connected to the second tap); 
wherein the first device charging station and the second device charging station are in removable engagement with each other with the upstream interface side of one device charging station being in an abutting relationship with the downstream interface side of the other device charging station with both maintaining a contiguous profile with each other (Fig 2 and 4 charging devices removable in arrangement in an upstream downstream fashion).  

YOO does not explicitly teach:
charging station including a first cradle body
Jenwatanavet teaches:
charging station including a first cradle body (Fig 1B #132)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify YOO to include charging station including a first cradle body taught by Jenwatanavet for the purpose of having a recess to aide in charging. (Refer to Col 5 lines 20-30)

  Regarding claim 14 YOO teaches:
wherein: the first device charging station includes a first charging signal output interface connected to the first charging circuit and a first device charging interface (Fig 4 #220 power signal to charging circuit. Par 51 “The input terminal part 321 is connected to the power transmission circuit 322 for generating a power transmission signal to be applied to the power transmission coil 212through the unit internal wiring, as well as a plurality of outputs disposed on the other side of the input terminal part 321. It is also connected to the terminal part 323”), and 
the second device charging station includes a second charging signal output interface connected to the second charging circuit and a second device charging interface (Duplication of Fig 4 #220 power signal to charging circuit. Par 51 “The input terminal part 321 is connected to the power transmission circuit 322 for generating a power transmission signal to be applied to the power transmission coil 212through the unit internal wiring, as well as a plurality of outputs disposed on the other side of the input terminal part 321. It is also connected to the terminal part 323”).  

  Regarding claim 15, YOO teaches:
wherein either one or both of the first charging signal output interface and second charging signal output interface is an inductive charging coil circuit (Fig 4 #322 to 212).  

  Regarding claim 16, YOO teaches:
wherein either one or both of the first charging signal output interface and second charging signal output interface is a device interconnect socket (Fig 3 #255; Par 43 “the charged power in a state separated from other wireless charging tray units through the power transmission coil 252 or the external output terminal 255”).  

Regarding claim 19, YOO teaches:
wherein the first cradle body defines one or more first locator interfaces and the second cradle body defines one or more second locator interfaces, the first locator interfaces being aligned with the second locator interfaces and in a co-engagement relationship with each other. (Fig 5 # 334 locating and engaging 335) 

Claims 12-13 and 17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YOO WO2018093022 in view of Jenwatanavet US 9236756 and further in view of Strauser US 20140106609.

  Regarding claim 12, YOO does not explicitly teach:
an input endcap attachable to the first device charging station.  
Strauser teaches:
an input endcap attachable to the first device charging station.   (Fig 1 #812)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify YOO to include an input endcap attachable to the first device charging station taught by Strauser for the purpose of not wasting power. (Refer to Par 0004)


  Regarding claim 13, YOO does not explicitly teach:
a terminating endcap defining a plug pocket receptive to the second pass-through power connector plug, 
the terminating endcap being in removable engagement with the second device charging station.  
Strauser teaches:
a terminating endcap defining a plug pocket receptive to the second pass-through power connector plug (Fig 4 #822 endcap with pocket receptive to second pass-through # 12 power connector plug (Fig 3 #820), 
the terminating endcap being in removable engagement with the second device charging station.   (Fig 4 #822 removable from #12)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify YOO to include a terminating endcap taught by Strauser for the purpose of not wasting power. (Refer to Par 0004)

Regarding claim 17, YOO does not explicitly teach:
wherein the device interconnect socket is a Universal Serial Bus (USB) port.  

Strauser teaches:
wherein the device interconnect socket is a Universal Serial Bus (USB) port.  (Fig 1 #834; Par 033 “plugged into a USB port 834”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify YOO to include the device interconnect socket is a Universal Serial Bus (USB) port taught by Strauser since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over YOO WO2018093022 in view of Jenwatanavet US 9236756 and further in view of Wojcik US 2017/0279295.

  Regarding claim 18, YOO does not explicitly teach:
wherein: the first charging circuit includes a first power supply receiving an alternating current power signal for conversion to a first direct current charging signal output to the first device charging interface; and the second charging circuit includes a second power supply receiving an alternating current power signal for conversion to a second direct current charging signal output to the second device charging interface.  
Wojcik teaches:
(Fig 1 #100, Fig 12; Par 0028 “Voltage converter/regulator 120 includes any device or combination of devices for converting input power received from input power interface 130 to a different voltage and/or converting input power received from input power interface 130 to vary another characteristic of the received input power. For example, voltage converter/regulator 120 may convert received 120VAC or 240VAC power to a lower voltage such as to 5 volts or 12 volts.”)

Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify YOO to include an alternating current power signal for conversion to a direct current charging signal taught by Wojcik for the purpose of second circuit supplying first. (Refer to Par 0096

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over YOO WO2018093022 in view of Jenwatanavet US 9236756 and further in view Kogan et al. US 2007/0002533.

  Regarding claim 20, YOO does not explicitly teach:
the first locator interfaces are pins, and the second locator interfaces are holes defined within the respective cradle bodies and receptive to the corresponding pins 
Kogan teaches:
(Fig 3 #50; Par 0013 “pins”), and the second locator interfaces are holes (Fig 6 #26; Par 0013 “holes”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify YOO to have pins and holes taught by Kogan for the purpose of alignment. (Refer to 0013)

Allowable Subject Matter

Claims 1-10 are allowable.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 though the prior art teaches:  
A modular device charging station connectible to a power source through a cable, comprising:
an input endcap, a cradle body, a power connector socket; a pass-through power connector plug; a terminating endcap defining a plug pocket; a plurality of terminating-side locator holes; and a charging circuit with a power signal.
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
the input side of the cradle body including a power connector socket connectible to the cable and in alignment with the power connector slot of the input endcap, and one or more input 

Claims 2-10 are dependent of claim 1 and are allowable for the same reasons as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. End Caps noted in (Gumb US 4047787 Chrones US 4070078 Bouley US 5272281 Holbrook US 5556289 Fields US 5989052).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859